DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “in order to confirm whether the distribution locus matches with any one of intrinsic patterns preset respectively for the specific sounds, each of said plural pieces of the frequency distribution information, in the DUB distribution table, consisting of the subbands, each containing the marked DUB, and to determine that said one of the specific sounds has been generated, if it is confirmed that the distribution locus of DUBs matches with one intrinsic pattern preset for said one specific sound” together with the other elements are the reasons for allowance.
1.	Regarding claim 28 – An apparatus for detecting surrounding sounds while moving with a moving object, a sound analyzing unit configured to obtain, every predetermined interval, frequency distribution information of a sound for the predetermined interval, the sound being generated around the apparatus, and a control unit configured to determine the moving object to be in a particular movement state corresponding to one of specific sounds generated in surroundings through determination, based on the obtained frequency distribution information, of whether or not said one of the specific sounds is generated, each of the specific sounds being a predetermined sound from which a movement state of the moving object is identifiable, wherein the control unit is further configured to search each of subbands divided from a target band, with respect to the frequency distribution information that the sound analyzing unit obtains periodically, to find a unit band corresponding to a maximum frequency component among unit bands, each with a designated bandwidth, pertaining to said each subband, and to mark the found unit band as a Dominant Unit Band (DUB), to check a distribution locus of DUBs on a DUB distribution table organized by collecting a plural pieces of the frequency distribution information as much as a predetermined time, in order to confirm whether the distribution locus matches with any one of intrinsic patterns preset respectively for the specific sounds, each of said plural pieces of the frequency distribution information, in the DUB distribution table, consisting of the subbands, each containing the marked DUB, and to determine that said one of the specific sounds has been generated, if it is confirmed that the distribution locus of DUBs matches with one intrinsic pattern preset for said one specific sound.
2.	Regarding claim 46 – A method, conducted by an apparatus to be moved with an moving object, for using sounds generated in surroundings, the method comprising: a first step of obtaining, every predetermined interval, frequency distribution information of the sounds for the predetermined interval, a second step of searching each of subbands divided from a target band set with respect to the frequency distribution information obtained periodically to find a unit band corresponding to a maximum frequency component among unit bands, each with a designated bandwidth, pertaining to said each subband, marking the found unit band as a Dominant DUB, and organizing a DUB distribution table by collecting a plural pieces of the frequency distribution information as much as a predetermined time, each of said plural pieces of the frequency distribution information, in the DUB distribution table, consisting of the subbands, each containing the marked DUB, a third step of checking a distribution locus of DUBs on the organized DUB distribution table in order to confirm whether the distribution locus matches with any one of intrinsic patterns preset respectively for specific sounds, and a fourth step of determining that one of the specific sounds has been generated, if it is confirmed that the distribution locus of DUBs matches with said any one intrinsic pattern, and determining the moving object to be in a particular movement state corresponding to said one specific sound, wherein the specific sounds are sounds to be generated depending on movement state of the moving object.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 28-47 are allowable over the prior art of record.

Conclusion

Claims 28-47 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett et al. (US 7,647,225 B2) discloses adjustable resource based speech recognition system.
Bennett (US 7,376,556 B2) discloses method for processing speech signal features for streaming transport.
Hyatt (US 4,209,843) discloses method and apparatus for signal enhancement with improved digital filtering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
9 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465